COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00180-CR


STEVEN BLANCHARD                                               APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1409007D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Steven Blanchard appeals from a judgment convicting him of

aggravated assault with a deadly weapon and sentencing him to fifteen years’

confinement.

     Blanchard’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.   Counsel avers that in his


     1
      See Tex. R. App. P. 47.4.
professional opinion, the appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967).

      In compliance with Kelly v. State, counsel notified Blanchard of his motion

to withdraw, provided him a copy of the motion and brief, informed him of his

right to file a pro se response, informed him of his right to seek discretionary

review should this court hold the appeal is frivolous, and took concrete measures

to facilitate Blanchard’s review of the appellate record. See 436 S.W.3d 313, 319

(Tex. Crim. App. 2014). This court informed Blanchard that he could file a pro se

response, and he did so. The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Blanchard’s

response. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also


                                         2
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 23, 2017




                                         3